Righaedson. Judge:
Upon the call of the calendar, defendant moved for a dismissal of the instant protest on the ground that the protest was untimely filed.
It appears from the official papers before the court that the consumption entry the subject of this protest (No. 318120) was liquidated April 28, 1966, and that the protest, bearing date of April 28, 1966, is stamped “Received” under date of June 28, 1966. Consequently, it *67is established in the record prima facie at least that the instant protest was filed 61 calendar days after the date of liquidation, or one day too late. Under these circumstances, the instant protest is untimely, and is, therefore, dismissed for untimeliness.
Judgment will he entered accordingly.